DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered. 

Claim Status
The amendment of 01/08/2021 has been entered. Claims 1, 3, 8, 16, 18, 19, 21, 24, 26, 28, 33-37, 39, 43, 47, 49, 52, and 62-67 are pending in this US patent application. Claims 34 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2020.
Claims 1, 3, 8, 16, 18, 19, 21, 24, 26, 28, 33, 36, 37, 39, 43, 47, 49, 52, and 62-67 are currently under examination and were examined on their merits.

Withdrawn Rejections
All rejections of claim 2 set forth in the previous Office action are withdrawn in light of the amendment of 01/08/2021, which cancelled claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3, 8, 16, 18, 19, 21, 24, 26, 28, 33, 36, 37, 39, 43, 47, 49, 52, and 62-67 are rejected under 35 U.S.C. 103 as being unpatentable over Collmann et al., Childs Nerv. Syst. 25: 217-223 (2009; cited on the IDS filed 07/08/2019), in view of US patent application 2010/0297119 filed by Crine et al., published 11/25/2010.

Collmann teaches that hypophosphatasia is a rare disorder of bone metabolism caused by various defects in the gene coding for the tissue-nonspecific alkaline phosphatase (see entire document, including page 217, right column, paragraph 2). Craniosynostosis is a well-known feature of hypophosphatasia, particularly of the infantile and childhood subtypes (page 218, left column, paragraph 2). Cranial vault expansion surgery is an appropriate surgical treatment to increase the intracranial volume in patients with craniosynostosis as a result of hypophosphatasia (page 222, left column, paragraph 2; cf. claims 1 and 66; the Examiner notes that a lack of appropriate intracranial volume can be interpreted as an “abnormal skull…[shape]” as recited in claim 66). Patients receiving surgical treatment for craniosynostosis were older than one month (page 219, left column, paragraph 2; page 220, left column, paragraph 2; page 220, right column, paragraph 2; cf. claim 1 [“…wherein the subject is not in utero and is not a neonate”]). The evaluation of hypophosphatasia in childhood should include 

However, Collmann does not teach the treatment of the hypophosphatasia patients with a soluble alkaline phosphatase in addition to the cranial vault remodeling.

Crine teaches enzyme replacement therapy for the treatment of hypophosphatasia (see entire document, including page 2, paragraph 0016). The enzyme replacement therapy is to be administered to a subject with a hypophosphatasia phenotype, such as elevated blood levels of PPi, PEA, or PLP, premature loss of deciduous teeth, decreased bone mineralization, and seizure (page 15, paragraphs 0041 and 0044; cf. claim 18; the Examiner notes that elevated blood levels of certain compositions cannot be determined without measuring their levels in the blood). The subject may have infantile, childhood, or perinatal HPP (page 18, in utero nor a neonate). The enzyme replacement therapy corrects or prevents an HPP phenotype (page 17, paragraph 0063; cf. claims 19 and 21). In a specific embodiment, the alkaline phosphatase enzyme used for the enzyme replacement therapy has the sequence set forth in SEQ ID NO.: 4 (page 17, paragraph 0066; cf. claims 1, 33, and 52; the Examiner notes that SEQ ID NO.: 4 of Crine is identical to the SEQ ID NO.: 19 of the instant application). The alkaline phosphatase has the structure Z-sALP-Y-spacer-X-Wn-V, wherein V is absent or is an amino acid sequence of at least one amino acid, X is absent or is an amino acid sequence of at least one amino acid, Y is absent or is an amino acid sequence of at least one amino acid, Z is absent or is an amino acid sequence of at least one amino acid, and Wn is a polyaspartate or polyglutamate wherein n = 10 to 16 (page 17, paragraph 0064; cf. claims 36, 37, 39, and 63-65). The spacer can be the Fc region of IgG-1, Y is leucine-lysine, X is aspartate-isoleucine, and V is absent (page 17, paragraph 0066; cf. claims 43, 47, and 49). The alkaline phosphatase can be formulated in a saline carrier at a daily dosage of about 0.2 to about 20 mg/kg (pages 17 and 18, paragraph 0068; cf. claims 24, 26, and 28). The alkaline phosphatase can be administered intramuscularly, subcutaneously, intravenously, orally, nasally, sublingually, intrathecally, or intradermally (page 15, paragraph 0047; cf. claim 26).

While Collmann does not teach that the patients with infantile or childhood HPP treated with cranial vault remodeling procedures to relieve the increased intracranial pressure associated with craniosynostosis were also treated with enzyme replacement i, PEA, or PLP, premature loss of deciduous teeth, decreased bone mineralization, and seizure. One of ordinary skill in the art would have a reasonable expectation that using the enzyme replacement therapy of Crine in conjunction with the cranial vault remodeling of Collmann would successfully ameliorate multiple symptoms of hypophosphatasia in the patients.
Crine and Collmann do not disclose the administration of enzyme replacement therapy to a hypophosphatasia patient with craniosynostosis at a particular time relative to the performance of a cranial vault remodeling surgery on the patient as recited in instant claims 1, 3, and 62. However, Collmann does teach that the patients received additional medical treatments as appropriate, and Crine teaches that the enzyme replacement therapy can be administered daily. Crine also teaches that the optimal dose is determined by methods known in the art and will be influenced by factors such as the age of the patient and other clinically relevant factors (page 16, paragraph 0052). As such, the time of the administration of the two treatments to a patient would be within the realm of routine experimentation. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary 
Therefore, claims 1, 3, 8, 16, 18, 19, 21, 24, 26, 28, 33, 36, 37, 39, 43, 47, 49, 52, and 62-67 are rendered obvious by Collmann in view of Crine and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Collmann in view of Crine. Applicant states that Collmann and Crine do not teach or suggest the treatment of craniosynostosis by combining sALP therapy with a cranial vault remodeling procedure. Applicant states that craniosynostosis is characterized by enhanced mineralization and premature fusion of the coronal suture and that, prior to the filing of the present application, a skilled artisan could not have predicted whether the administration of a bone mineralization agent, such as sALP, to an HPP patient with craniosynostosis would exacerbate craniosynostosis symptoms. Applicant states that the present inventors found that, surprisingly, the continued administration of an sALP to an HPP patient after the cranial vault remodeling procedure did not exacerbate further premature coronal suture fusion, which has been observed to occur in HPP patients with craniosynostosis following cranial vault remodeling (remarks, pages 7-10). These arguments have been fully considered but have not been found persuasive.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is predicated not on Collmann alone or on Crine alone but, rather, on the combination of Collmann and Crine. As discussed above, Collmann teaches the treatment of patients with infantile or childhood HPP treated with i, PEA, or PLP, premature loss of deciduous teeth, decreased bone mineralization, and seizure.
The Examiner further notes that Crine renders obvious the administration of an alkaline phosphatase enzyme to all patients with hypophosphatasia, including the hypophosphatasia patients that have craniosynostosis as a symptom taught by Collman, because Crine teaches that enzyme replacement therapy with bone targeted alkaline phosphatase enzymes, such as the enzyme of instant SEQ ID NO.: 19, can correct or prevent symptoms of an infantile or perinatal HPP phenotype, such as elevated blood levels of PPi, PEA, or PLP, premature loss of deciduous teeth, decreased bone mineralization, and seizure. 
Regarding Applicant’s assertion that it was not known prior to the filing of the present application that, surprisingly, the administration of sALP to an HPP patient with et al., cited on the IDS of 09/25/2018 and the remarks of 01/08/2021 and published in 2012, i.e., prior to the filing of the instant application, establishes that the administration of alkaline phosphatase enzymes to subjects with hypophosphatasia does not alter the natural history of craniosynostosis in these patients (see entire document, including page 912, left column, paragraph 1). As such, the Examiner does not agree with Applicant’s assertion that the ability of sALP administration to not exacerbate craniosynostosis symptoms in HPP patients was unknown prior to the filing of the present application or that Applicant’s finding of an improvement in craniosynostosis symptoms following the treatment of the craniosynostosis with cranial vault remodeling and the concurrent administration of sALP was surprising. The Examiner notes that the data in Applicant’s specification do not establish that the administration of sALP in addition to cranial vault remodeling improved the treatment of craniosynostosis in patients as compared to patients who received cranial vault remodeling alone. Rather, Applicant’s data merely provide further confirmation of Whyte’s finding that sALP administration does not exacerbate craniosynostosis in HPP patients.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.